

116 S2796 IS: Ensuring Disaster Recovery for Local Communities Act of 2019
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2796IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Tillis (for himself and Mr. Burr) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo expedite disaster assistance to States, insular areas, units of general local government, and
			 Indian tribes under a community development block grant disaster recovery
			 program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Ensuring Disaster Recovery for Local Communities Act of 2019. 2.Community development block grant disaster recovery program (a)In generalTitle I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) is amended—
 (1)in section 104(b) (42 U.S.C. 5304(b)), by inserting or 123 after 106 each place that term appears; and (2)by adding at the end the following:
					
						123.CDBG-Disaster recovery assistance
 (a)Definition of eligible entityIn this section, the term eligible entity means— (1)a State;
 (2)an insular area; (3)a unit of general local government; and
 (4)an Indian tribe. (b)Authority; use (1)In generalThe Secretary shall provide assistance under this section to eligible entities for necessary expenses for activities authorized under this title related to disaster relief, resiliency, long-term recovery, restoration of infrastructure and housing, mitigation, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.).
 (2)Other assistanceThe Secretary may provide an appropriate amount of assistance to eligible entities outside an area described in paragraph (1) that receives displaced residents due to a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) for the purpose of carrying out eligible activities to provide housing to and meet other disaster recovery needs of those displaced residents.
 (3)ConsiderationIn carrying out eligible activities with assistance provided under this section, a grantee shall prioritize activities that address housing recovery needs and how to better recover from and withstand future disasters, prolong the life of housing and infrastructure, use cost-effective means of preventing harm to people and property, incorporate protective features, redundancies, energy savings, and other measures that will assure the continuation of critical services during future disasters.
								(c)Timing
 (1)Deadlines for allocation of amountsExcept as provided in paragraph (2), after the enactment of an appropriations Act making funds available for assistance under this section, the Secretary shall allocate for grantees, based on the best available data—
 (A)not less than one-third of funds provided for assistance under this section, within 60 days of the date of enactment of that Act; and
 (B)all remaining unallocated funds to be awarded to grantees, within 180 days of such date of enactment.
 (2)Inapplicability of deadlines based on insufficient informationThe deadlines under paragraph (1) for allocation of funds shall not apply in the case of funds made available for assistance under this section until sufficient information has been made available to the Secretary to determine unmet recovery needs and make allocations in accordance with those deadlines.
 (3)Development of common applicationThe Secretary, the Administrator of the Federal Emergency Management Agency, the Administrator of the Small Business Administration, and the heads of other appropriate agencies shall develop a common form—
 (A)for the purpose of applying for individual disaster assistance from the Department of Housing and Urban Development, the Federal Emergency Management Agency, or the Small Business Administration; and
 (B)that can be used and shared by all agencies providing individual disaster assistance and by the grantees and subgrantees as necessary.
									(d)Plan for use of assistance
 (1)RequirementNot later than 120 days after the allocation pursuant to subsection (c)(1)(B) of the funds made available by an appropriations Act for assistance under this section, and before the Secretary obligates any of such funds for a grantee, the grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, which shall include, at a minimum—
 (A)criteria for eligibility for each proposed use of funds, including eligibility limits on income and geography, and a description of how the use of such funds will—
 (i)address unmet needs relating to disaster relief, resiliency, long-term recovery and restoration of infrastructure and housing, and mitigation and economic revitalization in the most impacted and distressed areas; and
 (ii)provide assistance to impacted households experiencing homelessness or at risk of homelessness; (B)identification of officials and offices responsible for administering such funds and identifying and recovering duplicative benefits;
 (C)an agreement to share data with Federal agencies and other providers of disaster relief, which shall include information the grantee has regarding the matters described in subparagraph (B); and
 (D)a plan to provide case management services to disaster-impacted residents in identifying, understanding, and accessing available Federal assistance.
 (2)Public consultationIn developing the plan required under paragraph (1), a grantee shall, at a minimum— (A)consult with affected residents, stakeholders, local governments, and public housing authorities to assess needs;
 (B)publish the plan in accordance with the requirements set forth by the Secretary, including a requirement to prominently post the plan on the website of the grantee for not less than 14 days;
 (C)ensure equal access for individuals with disabilities and individuals with limited English proficiency; and
 (D)publish the plan in a manner that affords residents, affected local governments, and other interested parties a reasonable opportunity to examine the contents of the plan and provide feedback.
 (3)ApprovalThe Secretary shall, by regulation, specify criteria for the approval of a plan submitted under paragraph (1), including approval of substantial amendments to the plan.
 (4)DisapprovalThe Secretary shall disapprove a plan or substantial amendment to a plan submitted under paragraph (1) if a plan or substantial amendment does not meet the approval criteria.
 (5)ResubmissionThe Secretary shall permit a grantee to revise and resubmit a plan that the Secretary disapproves under paragraph (4).
 (6)TimingThe Secretary shall approve or disapprove a plan submitted under paragraph (1) not later than 90 days after the date on which the plan is submitted to the Secretary.
								(e)Financial controls
 (1)Compliance systemThe Secretary shall develop and maintain a system to ensure that each grantee has in place— (A)proficient financial controls and procurement processes;
 (B)adequate procedures to ensure that amounts made available under this section provide the broadest benefit possible to eligible families and individuals that are approved for assistance;
 (C)adequate procedures to— (i)ensure timely expenditure of funds; and
 (ii)detect and prevent waste, fraud, and abuse of funds; and
 (D)adequate procedures to ensure the grantee will maintain comprehensive and publicly accessible websites that make available information regarding all disaster recovery activities assisted with such funds, which information shall include any resulting contract, agreement, or other disposition of requests for qualification of assistance or for procurement with such funds.
 (2)RequirementThe procedures described in paragraph (1)(D) shall ensure that personally identifiable information regarding recipients of assistance provided from funds made available under this section shall not be made publicly available.
 (3)CertificationAs a condition of making any grant, the Secretary shall certify in advance that the grantee has in place the processes and procedures required under paragraph (1).
								(f)Use of funds
 (1)Administrative costsAn eligible entity receiving a grant under this section—
 (A)may use not more than 5 percent of the amount of grant funds received for administrative costs; and
 (B)shall document the use of funds for the purpose described in subparagraph (A) in accordance with such requirements as the Secretary shall establish.
									(2)HUD administrative costs
 (A)LimitationOf any funds made available for use under this section by any single appropriations Act, the Secretary may use 0.5 percent of any such amount for necessary costs, including information technology costs, of administering and overseeing the obligation and expenditure of amounts made available for use under this section.
 (B)Transfer of fundsAny amounts made available for use in accordance with subparagraph (A)— (i)shall be transferred to the account for Program Office Salaries and Expenses—Community Planning and Development for the Department of Housing and Urban Development;
 (ii)shall remain available until expended; and (iii)may be used for such administrative costs for administering any funds appropriated to the Department of Housing and Urban Development for any disaster and related purposes in any prior or future Act making funds available for use under this section, notwithstanding the disaster for which such funds were appropriated.
 (3)Inspector generalOf any funds made available for use in accordance with paragraph (2)(A), 10 percent shall be transferred to the Office of the Inspector General of the Department of Housing and Urban Development for necessary costs of audits, reviews, oversight, evaluation, and investigations relating to amounts made available for use under this section.
 (4)Capacity buildingOf any funds made available for use under this section, 2 percent may be made available for capacity building and technical assistance to support grantees and subgrantees receiving funds under this section.
								(g)Procurement processes and procedures for grantees
 (1)Grantee processes and proceduresIn procuring property or services to be paid for in whole or in part with amounts from a grant under this section, a grantee shall—
 (A)follow the procurement processes and procedures of the grantee, but only if the Secretary makes a determination that those processes and procedures comply with the requirements under paragraph (2); or
 (B)comply with such processes and procedures as the Secretary shall, by regulation, establish for purposes of this section.
 (2)RequirementsThe requirements under this paragraph with respect to the procurement processes and procedures of a grantee are that the processes and procedures shall—
 (A)provide for full and open competition and require cost or price analysis; (B)include requirements for procurement policies and procedures for subgrantees, based on full and open competition;
 (C)specify methods of procurement and their applicability, but not allow for cost-plus-a-percentage-of cost or percentage-of-construction-cost methods of procurement;
 (D)include standards of conduct governing employees engaged in the award or administration of contracts; and
 (E)ensure that all purchase orders and contracts include any clauses required by statute or implementing regulation.
 (3)NoncomplianceIn the case of a grantee for which the Secretary finds pursuant to paragraph (1)(A) that the procurement processes and procedures of the grantee do not comply with paragraph (2), the Secretary shall—
 (A)provide the grantee with specific written notice of the elements of noncompliance and the changes necessary to those processes and procedures to provide for compliance;
 (B)provide the grantee a reasonable period of time to come into compliance; and (C)during the period of time described in subparagraph (B), allow the grantee to proceed with procuring property and services paid for in whole or in part with amounts from a grant under this section in compliance with the procurement processes and procedures of the grantee, but only if the Secretary periodically affirmatively determines that the grantee is making a good faith effort to effectuate compliance with the requirements of paragraph (2).
 (h)Treatment of CDBG allocationsAmounts made available for use under this section shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106.
							(i)Waivers
 (1)AuthoritySubject to the other provisions of this section, in administering amounts made available for use under this section, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of those funds (except for requirements related to fair housing, nondiscrimination, labor standards, flood risk management, and the environment and except for the requirements of this section), if the Secretary makes a public finding that good cause exists for the waiver or alternative requirement and the waiver or alternative requirement would not be inconsistent with the overall purpose of this title.
 (2)Notice and publicationAny waiver of or alternative requirement pursuant to paragraph (1) shall not take effect before the expiration of the 15-day period beginning upon the publication of notice in the Federal Register of such waiver or alternative requirement.
 (3)Low- and moderate-income useA waiver pursuant to paragraph (1) may not reduce the percentage of funds that is required to be used for activities that benefit persons of low- and moderate-income to less than 70 percent of the total allocation, unless the Secretary specifically finds that there is compelling need to further reduce the percentage requirement and that funds are not necessary to address the housing needs of low- and moderate-income residents.
 (4)ProhibitionThe Secretary may not waive any provision of this section pursuant to the authority under paragraph (1).
								(j)Environmental review
 (1)AdoptionNotwithstanding subsection (k)(1), recipients of funds provided under this section that use the funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, 408(c)(4), 428, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170a, 5170b, 5170c, 5172, 5173, 5174(c)(4), 5189f, 5192) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and that adoption shall satisfy the responsibilities of the recipient with respect to the environmental review, approval, or permit under section 104(g)(1).
 (2)Release of fundsNotwithstanding section 104(g)(2), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted with amounts made available for use under this section if the recipient has adopted an environmental review, approval, or permit under paragraph (1) or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
								(k)Pre-Certification for units of general local government
 (1)In generalThe Secretary may carry out a program under this subsection to provide for units of general local government to pre-certify as eligible grantees for assistance under this section.
 (2)RequirementsTo be eligible for pre-certification under the program under this subsection, a unit of general local government shall demonstrate to the satisfaction of the Secretary the capacity to comply with the requirements of this section.
								(3)Approval of plans
 (A)Expedited approval processesThe Secretary shall establish and maintain processes for expediting approval of plans for units of general local government that are pre-certified under this subsection.
 (B)Effect of pre-certificationPre-certification pursuant to this subsection shall not— (i)establish any entitlement to, or priority or preference for, allocation of funds made available under this section; or
 (ii)exempt any grantee from complying with any of the requirements under, or established pursuant to, subsection (c) or (d).
 (4)DurationPre-certification under the program under this subsection shall be effective for a term of 5 years.
								(l)Deposit of unused amounts in Fund
 (1)In generalIf any amounts made available for assistance under this section to grantees remain unexpended upon the earlier of—
 (A)the date that the grantee of such amounts notifies the Secretary that the grantee has completed all activities identified in the grantee’s plan for use of such amounts that was approved by the Secretary in connection with the grant;
 (B)recapture of funds from the grantee or repayment of funds by the grantee; or (C)the expiration of the 10-year period beginning upon the Secretary obligating such amounts to the grantee, as such period may be extended pursuant to paragraph (2),
									the Secretary shall transfer such unexpended amounts to the Secretary of the Treasury for deposit
			 into the Community Development Block Grant Disaster Recovery Reserve Fund
			 established under section 124, except that the Secretary may, by
			 regulation, permit the grantee to retain amounts needed to close out the
 grant.(2)Extension of period for use of fundsThe period under paragraph (1)(C) shall be extended by not more than 3 years if the Secretary waives this requirement and submits a written justification for the waiver to the Committees on Appropriations of the House of Representatives and the Senate that specifies the period of that extension.
								(m)Thresholds and reporting for disaster relief
 (1)Definition of covered granteeIn this subsection, the term covered grantee means a grantee under this title that receives funds from an appropriations Act to carry out the purposes of this section to address the damage in an area for which the President has declared a major disaster under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170).
 (2)Setting thresholdsThe Secretary shall establish and make publicly available spending thresholds that a covered grantee shall be required—
 (A)to meet on the date that is 6 months after the date on which funds have been obligated by the covered grantee; and
 (B)to meet every 6 months thereafter until all funds have been expended by the covered grantee. (3)Failure to meet thresholds (A)In generalA covered grantee that fails to meet the spending thresholds established under paragraph (2) shall submit to the Secretary, the appropriate committees of Congress, and each member of Congress who represents a district or State of the covered grantee a written report identifying technical capacity, funding, or other Federal or State impediments affecting the ability of the covered grantee to meet the spending thresholds.
 (B)PublicationNot later than 30 days after the date on which the Secretary receives a report under subparagraph (A), the Secretary shall make the report publicly available on the website of the Department of Housing and Urban Development.
									(n)Subgrantee eligibility
 (1)In generalUpon request, the Secretary may allow counties, municipalities, Indian tribes, or other local subdivisions with a demonstrated record of administering funds under this title to become a subgrantee of the covered grantee.
 (2)Capacity buildingA county, municipality, Indian tribe, or other local subdivision lacking a demonstrated record of administrating funds under this title may request technical assistance and training, including by detailing a sufficient number of employees from the Department of Housing and Urban Development, from the Secretary to work directly with the subgrantee in order to become an eligible subgrantee for purposes of paragraph (1).
 (3)Transfer of planA subgrantee described in paragraph (1) may transfer and adopt a community development plan described in section 104(m) that has been previously approved by the Secretary.
 (4)Technical assistanceUpon request of a subgrantee described in paragraph (1), the Secretary may provide additional technical assistance to the subgrantee to assist the subgrantee in administering and expediting the delivery of funds, including by detailing an employee of the Department of Housing and Urban Development to work with the subgrantee.
 (5)NoticeA subgrantee described in paragraph (1) shall notify the covered grantee of its intent to become a subgrantee.
 (6)Assuming duties of subgranteeIf a subgrantee described in paragraph (1) fails to expend funds in a reasonable timeframe, the Secretary or the covered grantee may assume the duties of the subgrantee to administer recovery funding, provided that the subgrantee is given adequate notice and an opportunity to remedy the slow expenditure of funds.
								(7)Community recovery support systems
 (A)In generalAt the request of any covered grantee or any subgrantee described in paragraph (1), the Secretary shall designate and deploy community recovery support teams to provide the technical assistance and capacity building described in paragraph (2).
 (B)CompositionEach community recovery support team deployed under subparagraph (A) shall consist of employees of the regional offices of the Department of Housing and Urban Development with expertise in disaster relief assistance provided under this title.
 (C)TrainingThe Secretary may provide additional employee training as needed to fulfill the requirements of this paragraph.
 (8)RegulationsThe Secretary shall promulgate regulations to carry out this subsection. 124.Community Development Block Grant Disaster Recovery Reserve Fund (a)EstablishmentThere is established in the Treasury of the United States an account to be known as the Community Development Block Grant Disaster Recovery Reserve Fund (in this section referred to as the Fund).
							(b)Amounts
 (1)In generalThere are authorized to be appropriated to the Fund such sums as may be necessary to carry out the activities authorized under this Act, to remain available until expended, except that not more than $50,000,000 is authorized to be appropriated for the first fiscal year beginning after the date that is 1 year after the date of enactment of this section, and each fiscal year thereafter.
 (2)TransferAmounts made available through section 106(c)(4) by actions taken under section 104(e) or 111 may be transferred to the Fund, to remain available until expended.
 (c)UseAmounts in the Fund shall be available only for providing assistance under section 123, but only to the extent provided in advance in appropriations Acts..
				(b)Regulations
 (1)Proposed rulesNot later than 6 months after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue proposed rules to carry out sections 123 and 124 of the Housing and Community Development Act of 1974, as added by the amendment made by subsection (a) of this section, and shall provide a 90-day period for submission of public comments on those proposed rules.
 (2)Final rulesNot later than 1 year after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall issue final regulations to carry out sections 123 and 124 of the Housing and Community Development Act of 1974, as added by the amendment made by subsection (a) of this section.
 3.GAO reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the hazard mitigation grant program authorized under section 404 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c) (in this section referred to as the program), which shall include—
 (1)an assessment of the utilization of the program for acquisition of flood-prone properties for hazard mitigation, including an analysis of the average length of time between the initial disaster and completion of the property acquisition;
 (2)an assessment of the ability of the program to reduce exposure of Federal funds in future natural disasters;
 (3)an assessment of how funds are tracked and monitored by the Federal Emergency Management Agency; (4)recommendations on how to streamline the program to enhance resilience, expedite delivery of funds to program recipients, and increase transparency and accountability of the program; and
 (5)an assessment of the potential to leverage private industry expertise in expediting property acquisitions.
 4.Hazard mitigation grant program application approvalsSection 404(c)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170c(c)(3)) is amended by inserting not later than 60 days after the date on which the application is submitted before the period at the end.